DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove et al. (20050061506 – “Grove”).
Grove discloses a system, comprising:
Re claim 1:
a perforating gun string 14 (fig. 4) comprising:
a plurality of shaped charges 46 (pghs. 36:3-6, 42:1-3) oriented to create perforations 18 in a surrounding formation 16 upon detonation; and 

Re claim 2, each pressure charge 24 of the plurality of pressure charges comprises a casing 24 containing an explosive material 34 (fig. 2, pgh. 37:5-6, “charge casing”, “explosive”).
Re claim 4, each pressure charge 24 further comprises a liner 38 and an energetic explosive material located within the liner 34 (fig. 3). 
Grove disclose a method, comprising:
Re claim 10:
arranging (fig. 4) a plurality of shaped charges 46 along sections of a perforating gun 44 corresponding with perforation zones 18 of a well 16; 
positioning (fig. 4) a plurality of pressure charges 24 at 25 (pghs. 36:1-4, 41) along a portion of the perforating gun corresponding with a zone of the well which is not to be perforated (pressure/surge charge 24 dose not perforate surround formation); 
deploying (fig. 4) the gun string 14 downhole into a wellbore 12 drilled through the perforation zones 18 (fig. 4 depicts two 18) of the well; and 
selectively detonating the plurality of shaped charges 46 (pghs. 36:3-6, 42:1-3) and the plurality of pressure charges 24 (pghs. 36:1-4, 41) to maintain a desired pressure (fig. 4 depicts housing of the gun is intact after perforation) along the interior of the perforating gun while limiting the perforating to the 
Re claim 11, forming each pressure charge 24 with a casing containing an explosive material 34 (fig. 2, pgh. 37:5-6, “charge casing”, “explosive”).
Re claim 12, locating a liner 38 within the casing 24 (fig. 2). 

Allowable Subject Matter
Claims 18-20 allowed.
The reason for the allowance of claim 18 is inclusion of the limitation: a component located within the liner to resist formation of a perforating jet by obstructing collapse of the liner. It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, that makes this claim allowable over the prior art. Claims 19 and 20 are allowed as being dependent on claim 18.
Claims 3, 5-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676